Citation Nr: 0827204	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  04-31 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 40 percent for recurrent 
lumbar strain with facet disease at L5-S1.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1989 to January 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  While on 
appeal in rating decision in June 2004, the RO increased the 
rating for lumbar strain to 40 percent, effective September 
25, 2000.  The veteran also appealed the effective date. 

In February 2007, the Board remanded the case to the RO for 
additional development.  

In January 2008, the Board denied the veteran's claim for an 
earlier effective date for the 40 percent rating for the low 
back disability, and remanded the case to the RO for 
additional development with regard to the claim for a rating 
higher than 40 percent for the low back disability.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Board's decision in January 2008, the record 
raises the claim for a temporary total rating for 
convalescence on the basis of low back surgery by VA in April 
2006 and the claim for total disability rating for 
compensation to individual unemployability on the basis of 
the veteran's disability retirement due to his low back 
disability.  These claims are again referred to the RO for 
appropriate action.  




FINDING OF FACT

The recurrent lumbar strain with facet disease at L5-S1 is 
manifested by chronic low back pain, severe limitation of 
motion, 20 degrees of forward flexion, 10 degrees of 
extension, 10 degrees of left and right lateral flexion, and 
20 degrees of left and right rotation, and degenerative disc 
disease confirmed by MRI; the neurological testing in the 
lower extremities is primarily within normal limits, and 
there was no evidence of incapacitating episodes requiring a 
medical prescription for bed rest for a total duration of six 
weeks in a year.  


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for 
recurrent lumbar strain with facet disease at L5-S1 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003), Diagnostic Code 5293 
(effective on September 23, 2002), and Diagnostic Codes 5237, 
5243 (effective on September 26, 2003); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8719 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003 and in April 2007.  The notice 
included the type of evidence needed to substantiate the 
claim, namely, evidence indicating an increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life.  Additionally, the veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  The VCAA notice 
included the general provisions for the effective date of the 
claim and for the degree of disability assignable for the 
claim.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim for service 
connection); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result). 

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the cases, 
dated in May 2007, July 2007, and in April 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

As for the omission in the VCAA notice of the general notice 
of the criteria of the Diagnostic Codes under which the 
claimant is rated, at this stage of the appeal, when the 
veteran already has notice of the rating criteria as provided 
in the statement of the case in June 2004 and supplemental 
statements of the case in November 2005, May 2007, July 2007, 
and April 2008, there is no reasonable possibility that 
further notice of the exact same information would aid in 
substantiating the claim.  For this reason, the deficiency as 
to VCAA compliance under Vazquez-Flores, regarding general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result, is harmless error.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).   

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing, but he declined to request a 
formal hearing.  The RO has obtained the VA medical records, 
as identified by the veteran.  The veteran has not identified 
any other pertinent evidence, including private medical 
records, for the RO to obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the veteran's claim for an increased rating.  38 
U.S.C.A.§ 5103A(d).  He was afforded VA examinations in May 
2003 and April 2007, specifically to evaluate the nature and 
severity of the low back disability.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that VA has 
complied with the duty-to-assist provisions of the VCAA.  


REASONS AND BASES FOR FINDING AND CONCLUSION

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran filed his claim for a higher rating for his low 
back disability in March 2003, and during the period 
considered in his appeal, the regulations pertaining to 
evaluating disabilities of the spine were revised, effective 
September 26, 2003.  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  

In this case, the veteran maintains that his lumbar spine 
disability is more severe than is reflected in the currently 
assigned 40 percent rating.  For the period considered in 
this appeal, his disability has been evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003) 

The pertinent evidence in the file consists of VA records and 
reports of VA examinations conducted in May 2003, April 2007, 
February 2008, and March 2008.  The pertinent law as applied 
to the facts of this case will be discussed herein below.  

Criteria effective prior to September 26, 2003

As noted, the veteran's low back disability has been 
evaluated as 40 percent disabling under Diagnostic Code 5295.  
Under this Diagnostic Code, the 40 percent rating is the 
maximum schedular rating for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 


changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Thus, there is no 
higher rating permitted under Diagnostic Code 5295.  

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
for limitation of motion of the lumbar spine, the 40 percent 
rating is the maximum schedular rating for severe limitation 
of motion.  Thus, there is no higher rating permitted under 
Diagnostic Code 5292.  

In January 2008, the Board remanded the claim for a VA 
examination in neurology, to ascertain the current severity 
of any neurological abnormality associated with the service-
connected lumbar spine disability.  The veteran was 
subsequently examined by the VA in February 2008, which 
included electrodiagnostic testing of the lower extremities 
conducted in March 2008.  In determining whether any 
degenerative disc disease is associated with the service-
connected lumbar strain, a VA examiner appears to answer this 
question in the affirmative, by acknowledging that a CT scan 
of the lumbar spine in April 2007 revealed degenerative disc 
disease and then concluded that the veteran's current low 
back condition and secondary lumbar conditions were caused by 
or a result or aggravated by active service.  Thus, the 
criteria for evaluating disc disease will be considered as 
follows.  

Other pertinent criteria effective prior to September 26, 
2003, consist of intervertebral disc syndrome (preoperatively 
or postoperatively), which is evaluated on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a 40 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 
maximum 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293. 



An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Neurologic manifestations 
are separately rated under the criteria for the most 
appropriate neurologic Diagnostic Code. 

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis.  An 80 percent evaluation requires complete 
paralysis.  When there is complete paralysis the foot dangles 
and drops, no active movement of the muscles below the knee 
is possible, and flexion of the knee is weakened or very 
rarely lost.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic 
Codes 8520, 8620, 8720.  

For such other nerves as the external popliteal nerve (common 
peroneal), internal popliteal nerve (tibial), and anterior 
crural nerve (femoral), incomplete paralysis warrants a 10 
percent rating when mild, 20 percent rating when moderate, 
and 30 percent rating when severe.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8524, 8526.  The posterior tibial 
nerve is evaluated as 10 percent disabling for either mild or 
moderate incomplete paralysis, and as 20 percent disabling 
for severe incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525.  

Moderate incomplete paralysis is required for a compensable 
(10 percent) rating for the musculocutaneous nerve 
(superficial peroneal) and anterior tibial nerve (deep 
peroneal).  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523.  
Severe to complete paralysis is required for a compensable 
(10 percent) rating for the internal saphenous nerve, 
obturator nerve, external cutaneous nerve of the thigh, and 
ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 
8527, 8528, 8529, 8530.  



The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The medical evidence on file does not show that the veteran 
meets the criteria for a higher rating due to incapacitating 
episodes.  That is, the evidence does not show that he has 
had incapacitating episodes having a total duration of at 
least six weeks during a period of 12 months, for a 60 
percent rating.  In other words, there is no evidence that 
the veteran has required bed rest prescribed by a physician 
and treatment by a physician for at least six weeks in a 
year.  At the time of a May 2003 VA examination, the veteran 
reported that a physician has recommended bed rest for his 
spinal condition, but only for three times per year lasting 
two days for each occurrence.  Further, it was noted that he 
has lost only one week of time from work due to his 
condition.  At the time of a February 2008 VA examination, 
the examiner noted that the veteran did not describe 
incapacitating episodes, and that he reported no prescribed 
bed rest in the cycle of his lumbar spine pain.  Accordingly, 
he does not meet the criteria for a higher rating under 
Diagnostic Code 5293 in terms of incapacitating episodes.  

The Board next addresses whether a higher rating under 
Diagnostic Code 5293 would result if chronic orthopedic and 
neurologic manifestations were separately evaluated.  
Regarding orthopedic manifestations, the VA examinations and 
treatment records show that the lumbar spine disability is in 
great part characterized by pain and moderate to severe 
limitation of motion, which have been shown to be chronic and 
present constantly.  For example, at the time of the May 2003 
VA examination, range of motion of the lumbar spine was 
flexion to 70 degrees with pain at 40 degrees, extension to 
10 degrees with pain at 5 degrees, right lateral flexion to 
25 degrees with pain at 30 [sic] degrees, and left lateral 
flexion to 20 degrees with pain at 10 degrees.  

At the time of the April 2007 VA examination, range of motion 
of the lumbar spine was flexion to 20 degrees, extension to 
10 degrees, left and right lateral flexion to 10 degrees 
each, and left and right lateral rotation to 20 degrees each.  
The range of motion was primarily limited by pain.  At the 
time of the February 2008 VA examination, range of motion of 
the lumbar spine was flexion to 70 degrees, extension to 15 
degrees, left lateral flexion to 35 degrees, right lateral 
flexion to 40 degrees, left lateral rotation to 35 degrees, 
and right lateral rotation to 40 degrees.  There were 
complaints of pain on side bending and flexion.  

Any pain localized to the lumbar spine region has already 
been evaluated under chronic orthopedic manifestations, and 
to separately rate back pain as a neurologic manifestation 
would violate the rule against pyramiding.  See 38 C.F.R. 
§ 4.14.  However, the veteran's neurological manifestations 
have not been shown to be as disabling as the orthopedic 
manifestations.  Moreover, they have not been shown to be 
always constant, as discussed below.  

In this case, a March 2003 VA treatment record indicated that 
lumbar disc disease was present by MRI.  A private MRI in 
February 2003 showed an annular tear at L4-5 with a mild 
degree of central spinal canal stenosis and an annular tear 
at L5-S1 with disc protrusion without extrusion.  A VA MRI in 
June 2007 revealed a broad-based disc bulge at L3-4 with mild 
right foraminal narrowing and bilateral neural foraminal 
narrowing at L4-5 and L5-S1.  

Further, at the time of a May 2003 VA examination, the 
veteran complained of throbbing pain across the lumbar area 
that radiated to the buttocks and back of the legs with 
numbness of the left great toe.  On examination, there was a 
positive straight leg raising bilaterally, but there were no 
signs of radiculopathy present.  Neurologically, motor and 
sensory functions were within normal limits in the lower 
extremities, and reflexes were equal and symmetrical at 2+ in 
the knees and ankles.  At the time of an April 2007 VA 
examination, the veteran reported throbbing pain that was 
primarily in the lower back into his hip.  On examination, 
there were negative straight leg raising bilaterally, and 
reflexes were 2+ in the knees and ankles.  

There was good muscle tone in the lower extremities and 
subjectively the veteran had good sensation into his feet.  
At the time of a February 2008 VA orthopedic examination, he 
reported pain, stiffness, lack of endurance of the low back 
associated with buttock tingling and numbness with radiation 
into the left gluteal buttock with some numbness to the left 
big toe, and some weakness of the left leg.  On examination, 
straight leg raising was positive for complaint of low back 
pain.  Motor strength in the lower extremities were 5/5, 
regional sensory examination was symmetric to digital tactile 
stimulation.  There were reduced reflexes on the left L4 and 
S1 as compared with the right.  At the time of a February 
2008 VA neurologic examination, the veteran described 
intermittent symptoms of a lumbar radiculopathy down his left 
leg, and the examiner stated that the veteran presently had a 
diminished left ankle reflex suggestive of an S1 
radiculopathy and decreased sensation to pin testing in the 
left medial and lateral lower leg.  Motor testing was normal.  
Electrodiagnostic testing was performed in March 2008, due to 
the suspected left sacroiliac joint dysfunction; however, the 
EMG study of the left leg was normal.  

Additional VA records show that the veteran was seen 
extensively by the pain clinic mainly in regard to severe low 
back pain.  In July 2005, motor strength was 5/5, deep tendon 
reflexes were 2/4 in the knees and ankles, and sensation was 
intact.  He underwent surgical procedures in August 2003 and 
April 2006.  Specifically, he had intradiskal electrothermal 
therapy (IDET) in August 2003 and posterior lumbar fusion in 
April 2006, in relation to low back pain and annular tears at 
L4-5 and L5 -S1.  In an August 2003 post-surgical note, there 
was normal motor strength in the lower extremities, 2+ 
reflexes in the knees and ankles, and normal sensory 
examination.  Straight leg raising was positive for low back 
pain only.  No neuropathic signs were noted.  The same 
findings were noted in a September 2003 evaluation.  As 
indicated in a pre-surgical note dated in November 2005, 
surgical fusion was aimed at eliminating the motion segment 
movement, which was felt to be the pain generator in this 
case.  Just prior to the surgery, a record dated in April 
2006 indicates that he had a positive straight leg raising 
bilaterally, but that there were no gross lower extremity 
sensory deficits and motor strength in the lower extremities 
were intact.  

The assignment of a separate rating for neurologic 
manifestations resulting from the lumbar spine disc syndrome 
requires that the neurological signs and symptoms be present 
constantly, or nearly so.  The objective evidence, as 
described above, demonstrates that while those neurologic 
manifestations other than the localized back pain have been 
reported from time to time throughout the appeal period, the 
manifestations have not been present constantly, or nearly 
so, for the period considered in this appeal.  Further, 
neurological testing with respect to motor strength, 
reflexes, and sensation has in large part been within normal 
limits.  When deficits have been observed on physical 
examination, such as diminished left ankle jerk and decreased 
sensation to pin testing in the left medial and lateral lower 
leg at the time of the February 2008 VA examination, 
subsequent studies such as the EMG in March 2008 were 
negative.  In light of this, the Board finds that a separate 
compensable rating for neurologic manifestations of the 
degenerative disc disease of the lumbar spine is not 
warranted.  Accordingly, the assignment of a higher rating 
would not result under Diagnostic Code 5293 on the basis of 
combining chronic orthopedic manifestations (40 percent 
disabling) and neurologic manifestations (0 percent 
disabling).  

In sum, a rating higher than 40 percent is not warranted for 
the veteran's lumbar spine disability under the evaluation 
criteria in effect prior to September 26, 2003.  

Criteria effective September 26, 2003

The revised criteria effective on September 26, 2003, are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.  

Under the criteria for evaluating lumbosacral strain, 
Diagnostic Code 5237, a 40 percent evaluation requires 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation requires unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation requires unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine have 
accompanying notes, of which the pertinent ones are as 
summarized as follows.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision, 
restricted opening of the mouth and chewing, breathing 
limited to diaphragmatic respiration, gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial or cervical subluxation or 
dislocation, or neurologic symptoms due to nerve root 
stretching.    

Additionally, under the General Rating Formula for Diseases 
and Injuries of the Spine, any associated objective 
neurologic abnormalities are evaluated separately under an 
appropriate diagnostic code.  In that regard in evaluating 
peripheral nerve injuries, the rating schedule provides for 
evaluations extending from 0 percent up to 20 percent for 
mild incomplete paralysis, from 10 percent up to 40 percent 
for moderate incomplete paralysis, and from 20 percent to 70 
percent, all depending on the particular nerve or nerve group 
of the upper extremity that is affected.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8719.  The criteria for rating 
peripheral nerve injuries have been set forth in detail in 
the previous section.  

In this case, as previously discussed, the medical evidence 
consisting of VA examination reports and treatment records do 
not show that the veteran's lumbar spine disability involves 
loss of range of motion to the extent that there is 


unfavorable ankylosis of the entire thoracolumbar spine.  His 
limitation of motion, although severe, is such that he does 
not meet the criteria, effective from September 26, 2003, for 
a higher rating of 50 percent rating.  

As noted, the revised Diagnostic Code 5237 is for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  In addition, in 
this case there is no objective evidence to demonstrate that 
pain on use or during flare-ups results in additional 
functional limitation to the extent that under these codes 
there would be unfavorable ankylosis of the entire 
thoracolumbar spine, for a higher rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful 
motion was taken into account on the range of motion studies 
as explained by VA examiners in May 2003, April 2007, and 
February 2008.  

Further, the associated neurologic objective abnormalities, 
if evaluated separately, would not afford the veteran a 
higher rating.  The neurological symptoms have already been 
discussed.  In the Board's opinion, the neurological symptoms 
were not objectively shown to a compensable degree on 
evaluation.  

In short, application of the revised criteria of the General 
Rating Formula for Diseases and Injuries of the Spine, would 
not result in a rating higher than 40 percent.  

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  The former 
rating formula has been discussed in the preceding 
paragraphs.  The latter formula involves evaluating 
intervertebral disc syndrome based on the total duration of 
incapacitating episodes over the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  



As previously discussed and considered in relation to the old 
rating criteria, which is essentially the same as the current 
criteria, the medical evidence does not demonstrate that the 
veteran has incapacitating episodes having a total duration 
of at least six weeks during a period of 12 months.  
Therefore, a 60 percent rating is not warranted under the 
revised Diagnostic Code 5243, as it pertains to evaluation 
according to incapacitating episodes.

In summary, application of the revised or current criteria, 
effective from September 26, 2003, would not result in a 
rating higher than 40 percent for the veteran's lumbar spine 
disability.  

Extraschedular Rating

Comparing the level of severity and symptomatology of the 
service-connected back disability with the rating criteria, 
the veteran's disability picture is contemplated by the 
rating schedule and the assigned rating is adequate and no 
referral for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

A rating higher than 40 percent for recurrent lumbar strain 
with facet disease at L5-S1 is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


